EXHIBIT 10.1
SECOND AMENDMENT TO SALES AND SERVICES AGREEMENT
     THIS SECOND AMENDMENT TO SALES AND SERVICES AGREEMENT (hereafter “Second
Amendment”) is made effective the 1st day of January, 2010 (the “Effective
Date”) by and between Unifi Manufacturing, Inc., a North Carolina corporation
(“Unifi”) and Dillon Yarn Corporation, a South Carolina corporation (“DYC”).
Unifi and DYC are sometimes hereinafter collectively referred to as the
“parties” or individually as a “party.”
RECITALS:
     WHEREAS, Unifi and DYC entered into a Sales and Services Agreement dated as
of January 1, 2007 (the “Original Agreement”, the terms of which are
incorporated herein by reference) and a First Amendment To Sales and Services
Agreement effective January 1, 2009 (the “First Amendment”, the terms of which
are incorporated herein by reference). The Original Agreement, as amended by the
First Amendment, is hereinafter referred to as the “Sales Agreement”; and
     WHEREAS, the extended Term of the Sales Agreement expires on December 31,
2009; and
     WHEREAS, Unifi desires to exercise its right to extend the Term of the
Sales Agreement for an additional one (1) year period to December 31, 2010 in
order to continue the orderly transition of the services provided by DYC to
Unifi; and
     WHEREAS, DYC hereby acknowledges its acceptance and agreement to the
additional one year extension of the Sales Agreement; and
     WHEREAS, the parties have agreed to amend certain provisions to the Sales
Agreement as set forth below.
     NOW THEREFORE, in consideration of these premises, the terms and conditions
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
     1. Sales Services. Schedule Aand Schedule B to the Sales Agreement are
deleted in their entireties and replaced by Schedule A and Schedule B hereto
respectively.
     2. Compensation for Services. Section 3(a) of the Sales Agreement is
deleted in its entirety and replaced by the following provision:
     (a) As consideration for the Sales Services and the Transitional Services,
and subject to Section 3(b), Unifi shall pay DYC $1,300,000 per year (the “Base
Amount”), in advance, in

 



--------------------------------------------------------------------------------



 



quarterly installments of $325,000 each. Unifi shall reimburse DYC for the
reasonable travel and entertainment expenses (“T&E expenses”) of its Sales Staff
and Executive Staff related to providing the Sales Services to Unifi pursuant to
Unifi’s policies and procedures related to T&E expenses.
     Except as expressly stated herein, all of the other terms and conditions of
the Sales Agreement shall continue in full and effect as originally written. Any
capitalized terms set forth herein that are not expressly defined shall have the
meaning ascribed thereto in the Sales Agreement. Should there be a conflict in
the terms of this Second Amendment and the Sales Agreement the terms of this
Second Amendment shall prevail and all applicable terms of the Sales Agreement
shall be hereby deemed amended and modified as necessary to give effect to the
intents and purposes of this Second Amendment.
     This Second Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties have executed this Second Amendment, this
the 11th day of December, 2009.

            UNIFI MANUFACTURING, INC.
WILLIAM L. JASPER
      By:   /s/ William L. Jasper         Name:   William L. Jasper       
Title:   President and C.E.O.     

            DILLON YARN CORPORATION
STEPHEN WENER
      By:   /s/ Stephen Wener         Name:   Stephen Wener        Title:  
C.E.O.     

 



--------------------------------------------------------------------------------



 



Schedule A
Sales Staff
     Ralph Mormile
     John Barrie
     William Clark
     Palmer Blair

 



--------------------------------------------------------------------------------



 



Schedule B
Executive Staff
     Stephen Wener

 